Opinion filed June 12, 2014




                                     In The


        Eleventh Court of Appeals
                                 _____________

                              No. 11-12-00165-CR
                                 _____________

                   TRAVIS LEE WILLIAMS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR37863

                      MEMORANDUM OPINION
      Appellant, Travis Lee Williams, appeals his conviction of aggravated assault
with a deadly weapon. Appellant pleaded true to the enhancement paragraph, and
the jury assessed punishment at confinement for thirty years and a fine of $3,000.
Based upon the verdict of the jury, the trial court affirmatively found that
Appellant used or exhibited a deadly weapon and sentenced him accordingly. In a
single issue on appeal, Appellant challenges the sufficiency of the evidence to
support his conviction. We affirm.
      Appellant went to a bar in Midland called Fast Freddy’s where he and some
friends played pool. Appellant and Ronnie Snyder played a game where the player
punches a bag and the machine indicates how hard the player punched. Joe Vargas
and his friend Randell Charles Phil Collins joined the game and took turns playing
it with Appellant and Snyder. The men agreed that the loser of each round would
pay $1 for the next game. When the bet increased to $20, Vargas won and decided
to quit playing while he was ahead, but the other men wanted a chance to win the
$20 back. Collins went outside to talk to his wife Kayla, and someone came
outside and said Vargas needed his help. When Collins went back inside, he saw
one of the men from the punching game holding Vargas back, but he did not see
anyone punching or stabbing Vargas. The bartender threatened to call the police,
and Collins and Vargas left through the front door. When they got outside, Kayla
saw blood on Vargas’s shirt and started screaming that he had been stabbed.
Vargas passed out, and Kayla called 911.
      Emergency medical personnel arrived and took Vargas to the hospital, and
police officers secured the scene. Midland Police Detectives Kay Therwhanger
and Rosie Rodriguez arrived and interviewed witnesses. None of the witnesses
saw the stabbing or a knife. Witness Christina Gonzales saw two men enter Fast
Freddy’s; they appeared to be looking for someone. She said that one of the men
was wearing a white shirt and the other was wearing a black cap. Although
Gonzales did not see the fight, she saw the man in the white shirt exit through the
back door after the fight. Officers found and photographed a shoe print behind the
building. Snyder had outstanding warrants and was arrested. After Detective
Therwhanger obtained Appellant’s name through an interview with Snyder, she
sent patrol officers to Appellant’s duplex at 3122 West Kansas.          Detective
Rodriguez conducted a photo lineup at the hospital, and without hesitation, Vargas



                                           2
identified Appellant as being involved in the fight. But Vargas could not say who
had stabbed him.
      When officers arrived at Appellant’s residence, two officers approached the
front door while two officers watched the back door. When Officer Blake Bush
knocked on the front door, Officer Kenneth Angell and his partner saw Appellant
open the back door very quietly, discreetly close the door, and start running at a
full sprint. Officer Angell testified that, when they announced that they were
police officers and yelled for Appellant to stop, Appellant immediately put his
hands in the air and lay on the ground. Appellant was arrested.
      In his recorded statement to police, Appellant admitted that he and Snyder
were in a fight at Fast Freddy’s. According to Appellant, Snyder and Vargas were
arguing, and as they were about to fight, Appellant grabbed Vargas from behind.
Appellant told detectives that, when Vargas turned and grabbed Appellant’s shirt,
Appellant “just reacted.” Detective Therwhanger asked Appellant what he did
after Vargas grabbed his shirt, and Appellant said, “Honestly, I think I took a knife
to him.” Appellant said that he carries a pocket knife. Detective Therwhanger
asked Appellant whether he took his knife out of his pocket and stabbed Vargas,
and Appellant said, “I think.” But when asked how many times, Appellant said, “I
have no idea.” Appellant did not believe that the victim had a weapon. Appellant
told the detective that he wiped blood on the white T-shirt that he was wearing,
took off the shirt, and hid it near Fast Freddy’s. Appellant also told Detective
Therwhanger that, when he exited through the rear of the building, he dropped the
knife outside; he described the knife as having a black handle and a Kershaw
blade. Appellant drew a map and showed the detective where he dropped the knife
and where he hid the white T-shirt.
      Appellant said that he took off the jeans he had been wearing when he got
home, and he gave consent for officers to retrieve those jeans from his bedroom.

                                         3
Officers found blood on the jeans and the shoes that Appellant had been wearing.
Appellant’s wallet and driver’s license were still in the pocket of those jeans, and
the pattern from his shoe was “similar to the pattern that [was] photographed in the
alley behind the building.”
      In his sole issue on appeal, Appellant does not question the sufficiency of
the evidence with respect to the assault itself, but he contends that he was not
shown to be the person who committed the assault. Specifically, Appellant argues
that, although the eyewitnesses identified Appellant as being involved in the fight,
“no witness could identify appellant as having stabbed anyone that night at Fast
Freddy’s.” Appellant concedes that, while his statement to police indicates that he
stabbed the victim, “this statement was made in the context of appellant’s
continued assertion that he could not remember what happened on the night in
question.” Appellant admits that he told police where to find the knife, but he
argues that “no effort was ever made to connect this knife with the crime in
question.”
      When reviewing the sufficiency of the evidence, we consider the evidence in
the light most favorable to the verdict and determine whether any rational trier of
fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 316 (1979); Gross v. State, 380 S.W.3d
181, 185 (Tex. Crim. App. 2012). This standard requires us to defer to the jury to
resolve conflicts in the evidence, to weigh the evidence, and to draw reasonable
inferences to reach ultimate facts. See Jackson, 443 U.S. at 316; Gross, 380
S.W.3d at 185. The jury is the sole judge of the credibility of the witnesses, and it
is free to accept or reject any or all of a witness’s testimony. Saxton v. State, 804
S.W.2d 910, 914 (Tex. Crim. App. 1991).
      Identity may be proven “by either direct or circumstantial evidence, coupled
with all reasonable inferences from that evidence.” Gardner v. State, 306 S.W.3d
4
274, 285 (Tex. Crim. App. 2009). Circumstantial evidence alone can be sufficient
to establish guilt. Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App. 2007).
      Appellant is correct that none of the witnesses unequivocally identified him
as the person who stabbed Vargas. However, Appellant admitted in his recorded
statement that he “took a knife to him.” An eyewitness saw a man with a white
shirt leave through the rear exit after the fight, and Appellant admitted that he left
through the rear exit, dropped the knife, and hid his white T-shirt. While the blood
on the knife was not tested to determine if it matched Vargas’s, the knife and white
T-shirt were found where Appellant told the officer’s to search. There was blood
on the jeans, shirt, and shoes that Appellant was wearing during the fight, and his
shoe print was similar to the one found near the rear exit of the building.
Moreover, the jury could have found that Appellant committed the assault from the
fact that he ran from police when they arrived at his home. See Burks v. State, 876
S.W.2d 877, 903 (Tex. Crim. App. 1994) (“Evidence of flight is admissible as a
circumstance from which an inference of guilt may be drawn.”).
      Viewing all the evidence in the light most favorable to the verdict, the jury
could have rationally concluded beyond a reasonable doubt that Appellant was the
person who stabbed the victim. Appellant’s sole issue on appeal is overruled.
      We affirm the judgment of the trial court.



                                                    JIM R. WRIGHT
June 12, 2014                                       CHIEF JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          5